Citation Nr: 0504799	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-05 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for psycho-
physiological gastrointestinal reaction with epigastric 
distress, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a bilateral hip 
disability.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from September 1964 until 
September 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

The issues of entitlement to service connection for a 
bilateral hip disability, entitlement to TDIU and whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for a low back disability 
are addressed in the REMAND portion of the decision below and 
are  REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's psycho-physiological gastrointestinal 
reaction is manifested by complaints of occasional 
depression, poor sleep, stomach pain, nausea, vomiting and 
diarrhea; objectively, he was oriented, with no obsessional 
rituals, no findings of near-continuous panic or impairment 
in speech and with no physical findings of anemia, 
malnutrition or continuous pancreatic insufficiency.

2.  The veteran's hemorrhoids are manifested by occasional 
leakage and the voluntary use of an absorbent pad.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
psycho-physiological gastrointestinal reaction have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Codes 7139, 
7323, 7347, 4.130, Diagnostic Code 9440 (2004).

2.  The criteria for a rating in excess of 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.114, 
Diagnostic Code 7336 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.



Notice

VA letters issued in April 2001 and September 2003 apprised 
the appellant of the information and evidence necessary to 
substantiate his claims.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the VCAA notice was not provided to the veteran 
prior to the initial AOJ adjudication denying the claim.  
Thus, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, a transcript of the veteran's 
November 2004 videoconference hearing before the undersigned 
is of record.  Finally, the veteran has submitted statements 
in support of his claims.

The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

Further regarding the duty to assist, the veteran stated at 
his November 2004 videoconference hearing that he had filed a 
disability claim with the Social Security Administration 
(SSA).  No records from that agency are affiliated with the 
claims folder, nor does the claims file establish that VA has 
attempted to procure such records.  However, the Board finds 
that the absence of such documents is not prejudicial to the 
veteran as concerns his increased ratings claims.  Indeed, 
the veteran stated that the SSA denial was issued four years 
earlier, which would have been 2000.  The medical 
documentation considered by the SSA in 2000 would have been 
dated at least up to that time period.  

The Board notes that the only outstanding evidence identified 
by the veteran at the time of his November 2004 hearing were 
private chiropractic treatment reports from the late 1960s 
relating to his back claim.  There is no indication that 
additional medical records relating to the veteran's psycho-
physiological gastrointestinal reaction or his hemorrhoids 
were available, either from the SSA or otherwise.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate his increased rating claims has been 
obtained.  There is no indication in the file that there are 
additional relevant records that have not yet been obtained.

Relevant law and regulations 

Disability evaluations- in general 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

I.  Increased rating- psycho-physiological gastrointestinal 
reaction with epigastric distress 

Psycho-physiological gastrointestinal reaction is rated by 
applying the criteria in 38 C.F.R. § 4.130 (2004), for rating 
psychiatric impairment, or 38 C.F.R. § 4.114 (2004) for 
rating impairment of the digestive system, using the 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126(d) 
(2004).  See 38 C.F.R. § 4.14 (2004).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% - A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9421 (2004).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

Factual background

Psychiatric findings

An October 1999 VA inpatient record shows that the veteran 
was neat in appearance, with good grooming.  He answered 
questions appropriately and his memory was intact.  He 
reported sporadic depression but denied suicide attempts.  
The veteran's stay included treatment for alcohol abuse.  

Additional treatment notes during the veteran's October 1999 
admission reveal that the veteran was oriented, with a 
slightly anxious mood and a congruent affect.  There was no 
evidence of a thought disorder or psychosis.  Speech was 
overinclusive but normal in rate and content.  Psychomotor 
activity was within normal limits and there was no suicidal 
ideation or plans.  Insight and judgment were fair and 
cognition was intact.  A GAF score of 60 was assigned.  

The veteran was examined by VA in October 2001.  The veteran 
had difficulty with long-term memory, which interfered with 
his thought processes.  The veteran admitted to auditory and 
visual hallucinations when he was not drinking.  The veteran 
stated that he was intoxicated at least every four days.  He 
also felt suicidal at times.  A month earlier he had put a 
gun to his head.  The veteran shaved and bathed irregularly 
depending on when he was sober.  At the time of the 
interview, he was oriented, with good short-term memory.  His 
speech was spontaneous, relevant and coherent.  While 
hesitant at times, it was not circumstantial and it was 
adequately organized.  The veteran reported occasional 
depression and admitted to continuous drinking of 1.5 gallons 
of vodka per week, or the equivalent in beer.  He also 
complained of poor sleep.  A GAF score of 50 was assigned.

Following the examination, the VA physician stated that the 
veteran had a very serious chronic alcohol abuse problem.  He 
believed such alcohol intake was the cause of the veteran's 
gastroesophageal difficulties.  

Physiological findings

A VA inpatient treatment records dated in October 1999 
revealed complaints of chronic loose stools.  The veteran 
also reported stomach discomfort, occasional loss of 
appetitive and weight loss.  The veteran was admitted for 
general health maintenance.  Treatment was also provided for 
alcohol abuse.  

Objectively, the October 1999 treatment records show a 
nondistended abdomen with positive bowel sounds and with 
generalized tenderness over the epigastric area.  There were 
no masses or bruits.

A VA Medical Certificate dated in April 2000 showed 
complaints of severe stomach cramps and diarrhea.  No 
gastrointestinal diagnosis was rendered.  

An October 2000 treatment record from the heart and Medical 
Center indicated complaints of abdominal pain.  The veteran 
had recently been hospitalized with acute severe pancreatitis 
that was alcoholic in nature.  Following examination, the 
diagnosis was alcoholic pancreatitis.  

Upon VA examination in October 2001, the veteran indicated 
that he experienced abdominal pain in the upper part of his 
stomach.  He described the pain as sharp.  He also had dull 
pain in his lower abdomen.  The pain was constant, caused by 
physical and mental stress.  He took Maalox and Prevacid to 
alleviate his symptoms, but the pain never completely 
subsided.  The veteran further reported constipation and 
diarrhea 4 to 6 times daily during outbreaks, which might 
last about 2 to 4 days at a time.  He also had constant 
nausea and vomiting.  The veteran stated that he vomited 
blood hundreds of times.  He also passed black-colored blood 
in his stool hundreds of times.  Finally, he reported 
significant weight loss.  He dropped from 185 pounds to 155 
pounds in 2000.  The veteran weighed 179 at the time of the 
examination.  

Objectively, the veteran's abdomen was extended, which made 
him feel better.  He was not as comfortable when he relaxed 
his abdomen.  The examiner commented that that veteran's 
gastrointestinal disability did not cause significant 
malnutrition or anemia.

At his November 2004 videoconference hearing before the 
undersigned, the veteran stated that he took medications for 
nausea.  He also noted that he would lose weight at times.  

Analysis 

The veteran is currently assigned a 50 percent evaluation for 
psycho-physiological gastrointestinal reaction with 
epigastric distress.  When service connection for that 
disability was initially granted for that disability, he was 
rated pursuant to Diagnostic Code 9502.  However, this 
Diagnostic Code became defunct prior to the veteran's 
increased rating claim raised in November 1999.  Thus, by 
analogy, the relevant Code section for analysis is Diagnostic 
Code 9421, concerning somatization disorder, under 38 C.F.R. 
§ 4.130.  

As previously stated, in order to achieve the next-higher 70 
percent disability rating for his psycho-physiological 
gastrointestinal reaction, the evidence must demonstrate 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The Board has thoroughly reviewed the evidence of record and 
finds no support for a grant of 70 percent under Diagnostic 
Code 9421.  For example, there was no finding of obsessional 
rituals.  Moreover, the evidence did not establish speech 
problems.  To the contrary, an October 1999 VA admission 
noted that the veteran's speech was normal in rate and 
content.  At an October 2001 VA examination, his speech was 
spontaneous, relevant and coherent.  His speech was also 
adequately organized.  Furthermore, there was no spatial 
disorientation or neglect of personal appearance.  To the 
contrary, an October 1999 VA inpatient record revealed that 
the veteran was well groomed and neat in appearance.  At his 
October 2001 VA examination, the veteran did admit to 
irregular bathing and shaving, but there was no finding of 
inadequate hygiene at that time.  Additionally, the competent 
evidence fails to demonstrate near-continuous depression or 
panic.  Instead, an October 1999 VA hospitalization report 
indicated sporadic depression.  At his October 2001 VA 
examination, the veteran stated that he experienced 
depression "off-and-on."  

The Board does acknowledge findings of suicidal ideation, a 
symptom consistent with a 70 percent evaluation.  The Board 
also acknowledges impaired impulse control in the form of 
alcohol abuse.  However, as discussed above, the overwhelming 
majority of the symptoms described under the next-higher 70 
percent evaluation under Diagnostic Code 9421 have not been 
demonstrated.  For this reason, the veteran's disability is 
more nearly approximated by the presently assigned 50 percent 
evaluation.  

Uniquely, because the veteran's psycho-physiological 
gastrointestinal reaction involves both a mental and physical 
component, the Board is obliged to consider whether any 
rating codes applicable to the physical component of the 
disability at issue, concerning his gastrointestinal 
symptoms, may allow for a higher rating here.  

Digestive disorders are governed under 38 C.F.R. § 4.114.  
Considering the veteran's primary physical symptoms of 
stomach pains, nausea, vomiting and diarrhea, the Board finds 
that Diagnostic Codes 7319 (irritable colon syndrome), 7323 
(colitis, ulcerative) and 7347 (pancreatitis) are applicable 
by analogy. 

As Diagnostic Code 7319 does not afford a rating in excess of 
50 percent, it cannot serve as a basis for an increased 
rating here.  

Under Diagnostic Code 7323, a 60 percent rating applies where 
the evidence shows severe ulcerative colitis with numerous 
attacks per year and malnutrition.  This is not a reflection 
of the veteran's symptomatology.  Indeed, there have been no 
findings as to malnutrition.  Rather, the VA examiner in 
October 2001 stated that the veteran's gastrointestinal 
disability did not cause significant malnutrition.  Thus, the 
60 percent evaluation under that Code section is not 
warranted.   

Under Diagnostic Code 7347, a 60 percent evaluation is 
warranted for frequent attacks of abdominal pain, loss of 
normal body weight and other findings showing continuing 
pancreatic insufficiency between acute attacks.  Here, the 
evidence does include a diagnosis of pancreatitis.  However, 
the competent records do not show evidence of continuing 
pancreatic insufficiency between attacks.  While the veteran 
reported a loss of body weight associated with a spell of 
pancreatitis for which he was treated in 2000, the veteran's 
normal weight had since been restored.  Moreover, while the 
veteran complained of constant stomach pains, nausea and 
vomiting, the objective record does not contain findings of 
continuous symptomatology such as to warrant assignment of 
the next-higher 60 percent evaluation under Diagnostic Code 
7347.  

In conclusion, then, neither the veteran's psychiatric or 
physical symptomatology warrant a rating beyond the 50 
percent currently assigned for his psycho-physiological 
gastrointestinal reaction.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Based on the above, assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2004) is 
not warranted.  



II.  IR- hemorrhoids

Factual background

Upon VA examination in October 2001, the veteran had a well-
developed anus with good sphincter tone.  There were four 
hemorrhoids outside at 2,3,4 and 5 o'clock.  There were three 
hemorrhoids inside at 2, 3, and 4 o'clock.  There was a 
healed surgical excised area, which the veteran stated had 
been a perianal sinus.  

In November 2004, the veteran presented testimony as to his 
hemorrhoid disability.  He stated that his hemorrhoid 
disability required him to wear soil protection most of the 
time.  The absorbent pads were at one point prescribed by VA.  
He also had medications, including suppositories and 
laxatives.  The veteran stated that occurrences of leakages 
were embarrassing and he stopped attending church to avoid 
such situations.  

Analysis

The veteran is presently assigned a 10 percent evaluation for 
hemorrhoids pursuant to Diagnostic Code 7336.  Under that 
Code section, a 10 percent evaluation is warranted where the 
evidence demonstrates hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent rating applies 
where the competent evidence shows persistent bleeding and 
secondary anemia, or fissures.

The Board has reviewed the evidence of record and concludes 
that the 10 percent evaluation presently assigned 
appropriately reflects the severity of his hemorrhoid 
disability.  The evidence does not establish anemia and there 
are no findings of fissures.  To the contrary, upon VA 
examination in October 2001, the veteran had a well-developed 
anus with good sphincter tone.  Moreover, while the veteran 
has raised complaints of blood in stools, there has been no 
demonstration of persistent bleeding.  Indeed, there were no 
objective findings of hemorrhoidal bleeding upon VA 
examination.  For these reasons, an increased rating is not 
permissible here.  

The Board has considered whether any alternate Diagnostic 
codes might afford a higher rating.  One pertinent Code is 
7332, concerning impairment of sphincter control of the 
rectum and anus.  Under that code section, a 10 percent 
evaluation contemplates slight or occasional moderate 
leakage.  A 30 percent evaluation is warranted for occasional 
involuntary bowel movements, necessitating the wearing of a 
pad.  Here, the objective evidence reveals no impairment of 
sphincter control.  However, per the veteran's November 2004 
hearing testimony, he did wear pads to prevent soiling.  He 
further stated that at one point such absorbent pads were 
prescribed by VA.  

The treatment reports contained within the claims period at 
issue do not indicate usage of absorbent pads.  However, 
other aspects of the veteran's testimony are consistent with 
the evidence of record.  Given this, the Board finds no 
reason to question the sincerity of his contentions.  
However, inasmuch as constant slight, or occasional moderate, 
leakage, is contemplated for a 10 percent evaluation under 
Diagnostic Code 7332, a higher evaluation is not warranted.  
Further, the veteran has not reported, and it has not been 
shown, that the veteran has involuntary bowel movements.  The 
use of absorbent pads, alone, does not warrant the next-
higher 30 percent evaluation under Diagnostic Code 7332.  
Hence, the preponderance of the evidence is against the claim 
for an increased rating.

As a final point, the evidence does not reflect that the 
veteran's hemorrhoids have caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2004) is not warranted.




ORDER

An increased rating for psycho-physiological gastrointestinal 
reaction is denied.

A 30 percent rating for hemorrhoids is denied.


REMAND

Again, the Board observes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the claimant is expected to 
obtain and submit, and which evidence will be retrieved by 
VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A review of the record reveals deficiencies regarding both 
the duty to notify and the duty to assist under the VCAA.  As 
to notice, the veteran was never sent a letter apprising him 
of the elements of a new and material claim.  Such notice is 
required under the VCAA and Quartuccio.  

With respect to the duty to assist, a review of the claims 
file indicates outstanding records from the Social Security 
Administration (SSA).  While the absence of such records was 
of no prejudice to the veteran's increased ratings claims, 
immediate adjudication without the SSA documents would be 
prejudicial as to his TDIU and service connection claims.  

Further regarding the veteran's claim of entitlement to 
service connection for a low back disability, he identified 
numerous private physicians who treated him for back symptoms 
proximate to his separation from service.  It does not appear 
that attempts have been to contact these practitioners for 
the purpose of obtaining treatment reports.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issue of whether 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for a 
low back disability, issue a VCAA notice 
letter which satisfies all VCAA notice 
obligations in accordance with Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159, and 
any other applicable legal precedent. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him of the division of 
responsibility between him and VA in 
producing or obtaining that evidence or 
information.  The veteran should also be 
advised to send to VA all evidence in his 
possession which pertains to the appeal.  

2.  Contact the veteran and ask him to 
further specify any contact information 
as to Dr. M., Dr. R., and Dr. F., of 
Durant, Oklahoma, as referenced in the 
November 2004 personal hearing transcript 
at pages 13 and 14, including approximate 
dates of treatment with each.  Once such 
information has been gathered, attempt to 
contact such individuals for the purpose 
of obtaining treatment reports.  Any 
negative search response should be 
documented in the claims file. 

3.  Contact the SSA and request a copy of 
any disability determination made 
concerning the veteran, dated in 
approximately 1999 or 2000.  Along with 
the award letter, any accompanying 
medical evidence considered by the SSA 
should also be procured.  If a negative 
search response is received, such should 
be documented in the claims file.   

4.  Upon completion of the above, the RO 
must readjudicate the issues on appeal 
and consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


